DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1,
1. A networking system comprising: 

switches coupled between a plurality of end hosts; and 

a controller coupled to the switches and configured to:

form a plurality of virtual private cloud tenants based on providing configuration data to the switches, and 

form a system virtual private cloud tenant based on providing additional configuration data to the switches, wherein the plurality of virtual private cloud tenants includes an external virtual private cloud tenant having an external network connection and internal virtual private cloud tenants, and wherein the system virtual private cloud tenant is configured to route network traffic between at least one of the internal virtual private cloud tenants and the external network connection through the external virtual private cloud tenant.

The application is allowable as the prior art fails to teach or render obvious the above underlined limitations in combination with the other limitations of the independent claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hira (US 11,196,591) is considered pertinent to the applicant’s invention, however, does not teach the above underlined limitations.
Masurekar (US 10,333,849) is considered pertinent to the applicant’s invention, however, does not teach the above underlined limitations.
Shen (US 2022/0038311) is considered pertinent to the applicant’s invention, however, does not teach the above underlined limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. MORLAN
Primary Examiner
Art Unit 2419



/ROBERT M MORLAN/Primary Examiner, Art Unit 2419